Title: From Benjamin Franklin to John Adams, 22 January 1779
From: Franklin, Benjamin
To: Adams, John


Jan. 22, 1779.
Dr Franklin presents Compliments to Mr. Adams, and requests that all the Public Papers may be sent him by the Bearer. Dr. Franklin will undertake to keep them in order; and will at any time chearfully look for and furnish Mr Adams with any Paper he may have occasion for.
Mr Adams on receit of this put all the Public Papers, then in his Possession, into the hands of W T Franklin.
 
Notation by Franklin: Notes between Mr. Adams & me (BF) about the Papers Jan. 22. 1779
